Citation Nr: 1219550	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  09-30 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from March 1969 to August 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In March 2011, the Board remanded the present matter for additional development and due process concerns.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran does not have a psychiatric disorder which onset in service or is causally related to service.  


CONCLUSION OF LAW

The criteria for service connection of a psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

The Veteran contends that he has PTSD as a result of service.  He has reported stressors including that he was on a submarine when it malfunctioned, causing him to fear for his life, and that his barracks caught on fire.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.  Service connection may also be granted for chronic disorders, such as a psychosis, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., under the criteria of Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)]; a link, established by medical evidence, between the veteran's current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  Where the claimed stressor is not related to combat, the veteran's lay statements, by themselves, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other credible evidence which corroborates the stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  Such corroborating evidence cannot consist solely of after- the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

A March 1969 examination record reflects normal clinical findings for the psychiatric system.  

In June 1969, the Veteran volunteered for submarine duty.  In December 1969, he indicated that he was no longer a volunteer for submarine duty.  

A December 1969/January 1970 mental health record reflects the Veteran's history of being unhappy for most of his time in service and recently nonvolunteering for submarine duty.  The record notes that the Veteran felt "deeply inadequate" and "[felt] his present dislike for submarine [was] another indication of his failures."  The examiner noted that he found it "very difficult to accurately assess [the Veteran's] present emotional status."  The examiner reported that the Veteran "seemed to be concerned about possibly being disturbed, but there was really no evidence of this during [the evaluation.]"  The examiner explained that there was a possibility that the Veteran wished to get out of service and was either consciously or unconsciously looking for reasons to excuse himself from further duty.  The examiner found no evidence of psychosis or organic brain damage, and the examiner reported that he was unable to clearly tell whether the Veteran was manipulating to get out of service.  The examiner diagnosed the Veteran with depressive reaction with questionable hints of manipulative purposes.  

In August 1970, the Veteran reported feelings of inadequacy after being stationed on a submarine for four months.  He was "vague" when asked to elaborate on these feelings.  The Veteran also described himself as being "very moody."  The examiner believed the Veteran was going through a "normal developmental stage of adolescence" and indicated that the Veteran had no psychiatric disorder  

In September 1970, it was noted that the Veteran wished to talk with a psychiatrist about the ability to cope with life. 

In March 1972, the Veteran was seen for the drug amnesty program based on a long-history of drug taking.  The record notes that the Veteran reported difficulty adjusting to the Navy and indicated that he wanted to get out.  He explained that his whole life revolved around surfing, but he had been unable to pursue this emotional outlet during service, which resulted in increased drug use.  After examination, the Veteran was assessed with borderline personality and recommended to undergo a drug symposium for three weeks.  After completing the program, the Veteran was assigned to Hospital Corpsman's School.  

An April 1972 record indicates a psychiatrist's determinations that the Veteran demonstrated significant potential and achievement as a Navy corpsman, that his disenchantment with the Navy and his wish to do nothing but surf prompted his command to request psychiatric evaluation, and that there was no psychiatric justification to recommend discharge at that time.  

The August 1972 separation examination reveals normal clinical findings for the psychiatric system.  Personnel records show that the Veteran was discharged, in part, due to his extended drug abuse. 

The Veteran submitted a claim for service connection for PTSD in December 2006.  A December 2006 VA medical record reflects the Veteran's history of nightmares every night since he was "traumatized on a submarine" and while living in the wilderness in Southern California.  A contemporaneous VA mental health treatment record reflects the Veteran's history of increased depressed mood, feelings of hopelessness, and an increase in "electrical sounds" in his head.  He indicated that he was a political refugee on the run.  He reported a 30+ year history of auditory hallucinations and reported that he was traumatized in the Navy during submarine training.  He explained that he began having panic attacks, isolating, and difficulty sleeping and eating during submarine training, based on which he was sent to a psychiatric evaluation and allowed a different assignment.  He also reported use of marijuana since the 1970s.  After examination, the Veteran was diagnosed with psychotic disorder.    

A September 2007 VA audiology record reflects the Veteran's history of an electrical sound, which he sometimes believed was "God talking to" him.  The examiner assessed the sound as tinnitus.  

A September 2007 VA psychiatric examination record reflects the Veteran's history of almost dying while on a submarine.  The Veteran explained that he became acutely frightened during a diving training exercise and then felt ostracized by the crew after reporting his fear and trying to be discharged off the submarine.  He also reported surviving a barracks fire.  He indicated that he began abusing alcohol and drugs, including heroin and cocaine, while on active duty.  The Veteran described a first psychotic episode occurring in 1973, "soon after leaving service."  After examination, the examiner diagnosed the Veteran with psychosis and polysubstance abuse in partial recovery.  The examiner reported that the Veteran did not appear to meet the criteria for PTSD.  The examiner believed it was more likely than not that the Veteran had a psychotic disorder which appeared to onset either during service or shortly thereafter.  The examiner explained that the Veteran denied any problems with alcohol or substance abuse prior to his service.  In an addendum, the examiner stated that it was not possible to precisely date the onset of the psychotic disorder without resorting to mere speculation.  However, the examiner noted that the Veteran reported that the onset of his psychotic break was either while on active duty or shortly thereafter.  

A June 2008 VA psychiatric treatment record reflects the examiner's finding of no apparent psychosis or thought disorder, though the examiner noted that this was not fully explored.  The examiner diagnosed the Veteran with insomnia, probably aggravated by mixed caffeine/alcohol use, though an underlying anxiety disorder could not be ruled out.  Subsequent psychiatric records reflecting treatment by the same psychiatrist reflect continued diagnoses of insomnia, and in September 2009, the psychiatrist reported that he doubted the Veteran had an active, "serious" Axis 1 disorder.  See, e.g., January and September 2009 treatment records.  

In an August 2009 statement, a man who first met the Veteran in 1978 reported that he remembered the Veteran telling him that he feared death while on a submarine when it was almost crushed by pressure or some apparent structural failure.  The man added that the Veteran had nightmares about the incident and that although the Veteran wanted to talk about what happened while he was in service, he was "shunned" by Navy personnel and his peers and although he was seen by two Navy psychiatrists, he "apparently received no de-briefing or counseling."  The man, who is a licensed family and marriage therapist, reported that the Veteran had presented symptoms of sleep disturbance, anxiety, and hypervigilance since they met.  The man added that writing the statement made him realize "the many ways PTSD has affected" the Veteran.  

An April 2011 VA examination record reflects the Veteran's history of nightmares which began during service and psychotic symptoms which onset either during service or within a year of discharge and continued until the present.  The examiner, a psychologist, noted that there were no reports of symptoms of possible PTSD.  After examination, the examiner diagnosed the Veteran with psychosis and polysubstance abuse.  The examiner opined that it was likely that the Veteran's mental status had remained essentially unchanged since the 2007 examination, which was conducted by the same examiner.  The examiner reported that the Veteran continued to abuse alcohol and marijuana, noting that the residual effects of this abuse could not be determined without resorting to mere speculation.  The examiner added that the Veteran was totally disabled and unemployed due to his psychiatric condition, which was first noted in service.  

Another VA examination was conducted in May 2011 by a psychiatrist.  The psychiatrist noted that he had reviewed the claims file, including the service treatment records and the two previous VA examinations which revealed findings of psychosis.  After examination and discussion with the Veteran, the examiner diagnosed the Veteran with polysubstance abuse and personality disorder.  The examiner noted that the Veteran gave a history of significant problems in childhood with parental and peer abuse, a long history of difficulty forming social relationships and feeling social isolated, and a history of drug use, including hallucinogenic drugs, since he was a teenager.  The examiner reported that the Veteran's experience in the Navy was similar to what he experienced in his military high school, that the Veteran attempted to adapt to service by changing assignments, that the Veteran was ultimately discharged due to a pattern of substance abuse, and that after discharge from the Navy, the Veteran showed evidence of being capable of functioning.  The examiner determined that although it was likely the Veteran had a history of transient psychotic symptoms, the symptoms were secondary to the use of hallucinogenic drugs.  The examiner noted that there was no evidence of psychotic symptoms on multiple examinations during service or at the VA clinic, and he indicated that the Veteran's longstanding personality disorder had a significant impact on his social adjustment.  

In sum, the examiner believed it was more likely than not that the Veteran did not experience an acquired psychiatric disability as a result of service and that it was not otherwise shown that the Veteran's current problems were etiologically related to service.  The examiner noted that the Veteran worked as a mortician, completed two years of college, and passed the state examination for a licensed nurse certificate in the years immediately following discharge, which supported the conclusion that the Veteran did not have a significant psychological impairment as a result of his Navy service.  

After review of the evidence, the Board finds service connection must be denied.  Initially, the Board finds that service connection is not warranted because the competent and probative evidence does not indicate that the Veteran has a service-connectable psychiatric disorder.  The Board acknowledges that the Veteran, a licensed nurse, contends that he has PTSD as a result of service and that a licensed therapist has indicated that the Veteran is affected by PTSD.  The evidence does not indicate that either the Veteran or the therapist is competent to render such a diagnosis, however:  there is no suggestion that either has specialized training in the mental health field.  See 38 C.F.R. § 3.159(a)(2); Layno, supra.  Moreover, to the extent either is competent to render such a diagnosis, these diagnoses are less probative than the consistent findings by VA psychiatrists and psychologists that the Veteran does not have PTSD, particularly in light of the Veteran and the therapist's failure to provide a rationale for the determinations that the Veteran has PTSD.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Board further acknowledges that the record includes findings of psychotic disorder.  Although these diagnoses were made by qualified medical professionals, including a VA psychologist, the diagnoses are less probative than the findings of no psychotic disorder based on the generally consistent findings of no psychotic symptoms, the absence of a detailed rationale for the diagnoses of psychotic disorder, the diagnosing practitioners' reliance on the Veteran's not credible symptomatic histories (see discussion infra), the history of drug abuse, and the May 2011 VA examiner's detailed explanation as to why the Veteran does not have a psychotic disorder.  Finally, the Board acknowledges that the Veteran has been diagnosed with a personality disorder.  A personality disorder is not a disease for the purposes of service connection, however.  38 C.F.R. § 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).

Moreover, even if the Board were to accept that the Veteran has a psychotic disorder, the competent, probative evidence does not suggest that the psychotic disorder onset in service or is causally related to service.  The Board acknowledges that the service treatment records reflect mental health (and drug use) treatment and an assessment of depressive reaction in January 1970.  The associated records do not suggest the existence of a chronic psychiatric disorder, however; in fact, August 1970 and April 1972 examiners specifically determined that the Veteran did not have a psychiatric disorder and the August 1972 separation examiner found no clinical abnormalities with regard to the psychiatric system.  As such, the Board finds the service records do not suggest the existence of a chronic psychiatric disorder.  The Board acknowledges that the Veteran now contends that he had nightmares and possibly psychotic symptoms during and since service.  Although competent to report his symptomatic history, the Board finds the Veteran is not credible, based on the absence of a corroborative symptomatic history during service even though asked about symptoms by mental health practitioners or in conjunction with his assignment to the drug program or his discharge (Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011)); the contradictory histories provided  by the Veteran as to his drug use (particularly the histories as to pre-service drug use and types of drugs used), and the contradictory histories provided by the Veteran as to why he received in-service psychiatric counseling and why/how he was relieved from submarine duty.  Thus, the Board finds the probative evidence does not suggest the existence of a chronic psychiatric disorder, during and since service; in other words, there is no continuity of symptomatology.  

Additionally, the Board finds the record does not include competent, probative evidence linking the psychotic disorder to service.  The Board acknowledges that a VA examiner has opined that the psychotic disorder onset in or within a year of service.  This opinion is based solely on the Veteran's history of psychotic symptoms during or soon after service, however, and because the Board finds the Veteran's history is not credible, the opinion lacks probative value.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Coburn v. Nicholson, 19 Vet. App. 427 (2006).  In contrast the Board finds the 2011 VA psychiatrist's negative nexus opinion is highly probative, as it is supported by a detailed rationale that is consistent with the credible and probative evidence.  

Based on the foregoing, service connection is not warranted, and the claim is denied.  

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letters dated in January and June 2007.  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant examinations, obtained medical opinions as to the nature and likely etiology of the claimed psychiatric disorder, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file, and the appellant has not contended otherwise.  Finally, the Board is satisfied that there has been substantial compliance with the remand directives issued in the March 2011 Board decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

Service connection for a psychiatric disorder is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


